Title: de Bure Frères to Thomas Jefferson, 24 October 1818
From: de Bure Frères
To: Jefferson, Thomas


          
            Monsieur
            paris ce 24 8bre 1818.
          
          nous esperons que vous avez reçu la Lettre que nous avons eu l’honneur de vous ecrire le 1er de ce mois. vous aurez peut etre reçu la caisse que nous vous avons expediée. nous vous reiterons ici, Monsieur, nos regrets de n’en avoir point pu trouver davantage, mais il n’y a point eu de notre faute, et nous serons peut etre plus heureux l’année prochaine
          ayant, Monsieur une occasion de faire passer aux etats unis des Exemplaires du catalogue de la Bibliotheque de feu M Clavier, nous profitons de cette facilité pour vous en adresser un. si par hazard vous n’aviez point le temps de nous ecrire, dans le cas ou il y auroit quelques articles de la vente, qui vous conviendroient, cela pourra toujours vous servir a vous les faire connaitre, pour les demandes que vous pourrez etre dans le cas de nous faire—cette Bibliotheque est composée d’un grand nombre d’excellens livres d’etude, qui se rapprochent beaucoup de ceux que nous vous envoyons.
          
            Nous avons l’honneur d’etre, Monsieur, Vos tres humbles et tres obeissants Serviteurs
            de Bure freres.Libraires du Roi, et de la Bibliotheque du Roi.
          
         
          Editors’ Translation
          
            
              Sir
               Paris 24 October 1818.
            
            We hope that you have received the letter we had the honor of writing you on the first of this month. Perhaps you have also received the crate of books that we sent you. We reiterate our regret, Sir,  that we were unable to find more, but it was not our fault, and we may be more fortunate next year
            Having occasion to ship copies of the Catalogue des Livres de la Bibliothèque De Feu M. Clavier to the United States, we take advantage of this opportunity to send you one. If some of the items for sale interest you, but for some reason you do not have time to write us, you can always use this catalogue to let us know what they are, in case you wish to order them from us. This library consists of many excellent scholarly books, which are  very similar to those we are sending you.
            
              We have the honor to be, Sir, your very humble and very obedient servants
            	de Bure Frères.Booksellers to the king, and to the royal library.
            
          
         